Citation Nr: 1745441	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-27 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the case was remanded by the Board for additional development.
The Veteran has been represented by a private attorney in this matter.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  The issue of entitlement to service connection for a TBI was certified to the Board in March 2016.  In June 2016, the Veteran's attorney sent a letter notifying VA of his withdrawal of representation of the Veteran, and sent a courtesy copy of the letter to the Veteran via email.  An agent may not withdraw his or her representation of a veteran after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2).  The Veteran's former attorney did not provide a statement of good cause on motion; however, the Board finds that the Veteran's withdrawal of the issue on appeal constitutes good cause for the withdrawal of his former attorney as his representative in this matter. Id.  


FINDING OF FACT

Prior to the promulgation of a decision on this appeal, the Veteran indicated, via written correspondence from his representative received by VA in June 2016, that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Received from the Veteran's representative in June 2016, was a letter indicating that the Veteran decided to withdraw the pending appeal to the Board, which was based on the VA Form 9, substantive appeal, filed in July 2010.  The representative indicated that the withdrawal of this appeal resolved all issues pending before Board at that time.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal for service connection for TBI; thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this appeal and it is hereby dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


